The first issue having been found for the plaintiffs, we are brought to a consideration of the plaintiffs' exceptions to his Honor's rulings upon questions pertaining to the second issue. The plaintiffs tendered certain issues which his Honor declined to submit, and they excepted. We think that the issues submitted fairly presented to the jury the controverted questions of fact Criticism is made of the form of the second issue, but as the jury were practically instructed how to answer it, the form becomes immaterial. The defendant took the depositions of certain persons, including one of the plaintiffs, in Liverpool. Many objections were made to the questions and answers contained in the depositions, the validity of which is dependent upon the conclusion to which we are brought in regard to the materiality of the testimony. The controversy was directed to the proposition, maintained by the defendant, that the cotton was insured and that the loss had been paid in full, before this action was commenced. That, by reason of such payment, the insurers became subrogated to the right of action, if any, which had accrued to the plaintiffs, and that under section 177 of The Code they were the real parties in interest and could alone maintain the action. The depositions tended to show that C. T. Bowring  Co., Ltd., of London, insurance brokers, took out for the plaintiffs policies of insurance covering the cotton in controversy, in The Standard Marine and Themes *Page 343 
Mersey Insurance Companies; that upon the destruction of the (430) cotton the companies were duly notified of and adjusted the loss at the full value, plus ten per cent for advance in price, as per terms of the policy. There is no serious controversy in respect to these facts. The plaintiffs denied that the loss had been paid, insisting that the amount received by them from the companies was an advance or loan to be repaid from the amount collected from the carrier. It appears that C. T. Bowring  Co., the brokers, gave to the plaintiffs a writing "on the inside but not attached to the policies," in the following words:
"SEASON OF 1902-1903.
C. T. BOWRING  Co., LTD., London.
9 SEPTEMBER, 1902.
Messrs. Cunningham  Hinshaw:
In consideration of your acceptance of our policy containing the stipulation this policy does not cover any cotton in the custody or control of any land carrier or other bailee,' we agree that in event of loss on such cotton, we will advance to you our proportion of the amount of such loss, pending collection from the carrier, or other bailee, as a loan without interest, the repayment thereof to be conditional upon and only to the extent of the net amount recovered by you from the carrier, and we further agree that we will pay and assume all costs and expenses incurred by you in connection with such recovery."
On 6 November, 1902, Bowring  Co. notified the insurance companies of the loss. On 7 November, 1902, the company sent to Bowring  Co. the following:
LIVERPOOL, 7 Nov., 1902. (431)
Messrs. C. T. Bowring  Co., Ltd., London:
Cr. with The Standard Marine Insurance Co., Ltd.
By advance against 500 bales of cotton, destroyed by fire at Hamlet, N.C. pending collection of loss from carrier, £ 2,357.10 cheque herewith."
On 8 November, 1902, Bowring  Co. delivered to the Standard Fire Insurance Company the following receipt:
"LONDON, 8 Nov., 1902.
Received from the Standard Marine Insurance Company . . . the sum of two thousand, three hundred and fifty-seven pounds, thirteen shillings, and eight pence, being P. C. of mechanician 8 3-8 and claim account, fire at Hamlet, N.C. as per credit note No. 29216-29218, £ 2,357 .10 .8.
C. T. BOWRING  Co., Ltd." *Page 344 
The same transactions were had with The Thames Mersey Marine Insurance Co. The total amount of the loss, plus ten per cent was £ 4,715. On 11 November, 1902, the plaintiffs executed to Bowring  Co. the following receipt:
"LIVERPOOL, 11 Nov., 1902.
Received from Messrs. C.T. Bowring  Co. . . . the sum of four thousand, seven hundred and fifteen pounds, amount of claim five hundred bales cotton burnt at compress.
                                                   CUNNINGHAM  HINSHAW, per Alfred Collins."
On the same day the plaintiffs sent Bowring  Co. the following letter:
(432)    "DEAR Sirs: — We are in receipt of your credit note and cheque in settlement of our claim for total loss of 500 bales of cotton burnt at Hamlet, N.C. and now enclose our receipt. We much appreciate the promptitude with which the underwriters have settled the claim. We sent the bill of lading by last Saturday's mail to our senior in New Orleans to assist in recovering from the carriers and we hope the underwriters will be recouped a substantial portion of their loss.
Yours faithfully,
CUNNINGHAM  HINSHAW. . . ."
The only parol evidence bearing upon the construction of the writing was that of W. E. Hargraves, one of the members of the firm of Bowring  Co., who described the manner in which the policies were procured and the loss paid. W. A. Williams, who was underwriter to the Standard Fire Insurance Co., testified regarding the issuance of the policy, saying that the entire transaction was with Bowring  Co., and that the money was paid to them as an advance on the loss. S. T. Cross occupied the same relation to The Thames Mersey Company. Cunningham, one of the plaintiffs, testified that the plaintiffs were suing jointly with the insurance companies and were the real parties in interest. That they had a loan from the insurance companies. That he never saw the policies of insurance or the contract between the insurance companies and Bowring — only the policies between themselves and Bowring.
We have examined this testimony with care. His Honor instructed the jury that "Upon all the evidence, if the jury shall find it to be true, *Page 345 
the cotton was insured and the plaintiffs had been paid in full therefor end the jury will answer the second issue `yes.'" To this instruction plaintiffs excepted. It will be observed that the plaintiffs' second cause of action, upon which they are demanding judgment, is not against the defendant as a common carrier, but for that while the cotton was in a cotton compress building belonging to Chas. E. Johnson  Co., at Hamlet, awaiting compression and shipment, it was burned (433) by the negligence of the defendant. Considered from this point of view the contract in regard to making an advance which seems to have been made by Bowring  Co., and to which the insurance companies are not parties, has no application. The agreement, contained in that writing is to make an advance "pending collection from the carrier or other bailee." Here there is no loss sustained while the property is in the possession of the carrier nor is the claim for any loss occurring from any default of the bailee, C. E. Johnson  Co., but against the defendant as an independent wrongdoer. The money could not well be said to have been paid pursuant to an agreement having no application to the manner of loss. We do not perceive any evidence of a loan by the insurance companies to the plaintiffs. Without discussing the construction of the several writings between Bowring  Co. and the insurance companies, it is sufficient to say that the receipt executed by the plaintiffs to Bowring  Co., on 11 November, 1902, for four thousand seven hundred and fifteen pounds, "amount of claim of five hundred bales cotton burnt at compress," negatives any suggestion that Bowring  Co. were making a loan or advancement. This is further negatived by the terms of the letter of same date from plaintiffs to Bowring  Co., acknowledging receipt of cheque "in settlement of our claim for total loss of five hundred bales of cotton," etc. They also express their appreciation of the "prompitude with which the underwriters have settled the claim," and state that they have sent the bill of lading to their senior in New Orleans to assist in recovering from the carriers, expressing the hope that "the underwriters will be recouped a substantial portion of their loss." After a careful examination of the evidence, we concur with his Honor that the plaintiffs were paid in full by the insurers. There are authorities sustaining the claim of the insured to recover of the carrier or wrongdoer for destruction of property when it is insured, the insurer having made a loan pending the (434) litigation. We see no reason why this may not be done. The wrongdoer is primarily liable. In a case much like this, the court held that the transaction constituted a payment. Lancaster Mills v. Merchant,etc., 14 S.W. 317 (Tenn.), in which a strong opinion is written by Lurton, J. The serious question in the appeal is thus presented: *Page 346 
What were the rights of the insurers upon payment of the loss, and how is it to be worked out? This court, in Insurance Company v. R. R.,132 N.C. 75, held that when the insurer had paid the loss, it was subrogated to the rights of the insured and could, under our Code, maintain the action against the wrongdoer. It is said, however, that this decision is based upon section 44, chapter 54, Laws 1899, by which the Standard Form of insurance policy is prescribed, and it is provided that the insurer shall, upon the payment of the loss, be subrogated, etc., and that the insured shall make an assignment to the company. That the statute writes into the policy this provision, and that these policies are not in the form prescribed and contain no such provision. We think that the right of the insurer to be subrogated to the rights of the insured, is independent of our statute. It has been recognized and enforced by many courts long before the passage of the statute, which was merely declaratory of the law. Mr. Sheldon, in his work on subrogation, section 230, says: "The insurers against fire, of property which has been destroyed by fire, communicated from a locomotive engine, will, upon payment of the loss, be subrogated to the extent of their payments to the remedies of the insured, or the owners of the property insured and destroyed, against the railroad company for the loss."Chief JusticeShaw, in Hall v. R. R., 13 Mete. (54 Mass.), 99 with his usual force and clearness, says: "Now, when the owner, who prima facie stands to the whole risk, and suffers the whole loss, has engaged another person to be at that particular risk for him, in whole or in part, the (435) owner and the insurer are, in respect to that ownership, and the risk incident to it, in effect one person, having together the beneficial right to an indemnity provided by law for those who sustain a loss by that particular cause. If, therefore, the owner demands and receives payment of that very loss from the insurer, as he may, by virtue of his contract, there is a manifest equity in transferring the right to indemnity, which he holds for the common benefit, to the assurer. It is one and the same loss, for which he had a claim of indemnity, and he can equitably receive but one satisfaction. So that, if the assured first applies to the railroad company, and receives the damages provided, it diminishes his loss pro tanto, by a deduction from and growing out of a legal provision attached to, and intrinsic in the subject insured. The liability of the railroad company is, in legal effect, first and principal, and that of the insurer secondary; not in order of time, but in order of ultimate liability. The assured may first apply to whichever of these parties he pleases; to the railroad company, by his right at law, or to the insurance company, in virtue of his contract. But if he first applies to the railroad company who pay him, he thereby diminishes his loss, by *Page 347 
the application of a summarizing out of the subject of the insurance, to-wit: the building insured, and his claim is for the balance. And it follows, as a necessary consequence, that if he first applies to the insurer and receives his whole loss, he holds the claim against the railroad company in trust for the insurers. Where such an equity exists, the party holding the legal right is conscientiously bound to make en assignment in equity to the person entitled to the benefit; and if he fails to do so, the cestui que trust may sue in the name of the trustee, and his equitable interest will be protected."
To the same effect is Ins. Co. v. R. R., 21 N.J. Eq., 107. "The payment of a total loss by the insurer works an equitable assignment to him of the property and all the remedies which the assured (436) had against the carrier for the recovery of its value." R. R. v. Jurry,111 U.S. 584. This right is not dependent upon, nor does it grow out of any privity of contract. It is a doctrine of equity by which one, who is secondarily liable upon a contract, pays the debt, or discharges the obligation, is substituted to all of the rights of the creditor or person holding the claim against the party primarily liable. It is based upon equitable conceptions of natural justice. It is not dependent upon an actual assignment of the debt or obligation. "The rights acquired by subrogation do not depend upon a written assigment [assignment] of the claim. Upon payment of the insurer, the insurance company is regarded as an assignee in equity." Clement on Fire Insurance, 368, citing Ins. Co. v. R.R., supra, and many other cases.
Prior to the adoption of our Code of Procedure, the action to enforce the claim of the insured could be prosecuted in a court of law, only in the name of the insured, to the use or for the benefit of the insurer. The insurer has the same right or cause of action which the insured had, and his recovery is limited to the rights of the insured. He could not prosecute an independent cause of action for the wrong done, but only that which accrued to the insured. This right is not based upon any supposed consent of the insured to permit him to sue in his name, it is an absolute right created and conferred upon the payment of the loss. It is held, that if, after knowledge of the payment of the loss by the insurer, the wrongdoer pay the damages sustained by the destruction of the property, such payment will not bar the action of the insurer to recover upon his subrogated right. Ins. Co. v. R. R., supra, the Chancellor saying: "If the railroad company had not paid H. his damages, or had paid them to him knowing that he had received the amount insured from the complainants, they are liable to the complainants in a suit at law, which they have the right to bring in the name of H. (437) without his consent, to repay them the damage to the amount of *Page 348 
the sum paid by them, and that release by H. would be no defense to such suit." It will be observed that in many cases cited, the suits are brought in the name of the insured, but it will be noted that they are to the use or for the benefit of the insurer. In Hart v. R. R. supra
"the insurance company sues in the name of the plaintiff," etc., inU.S. v. Tobacco Co., 106 U.S. 403, suit was brought to the use of the insured. We think the authorities abundantly sustain the proposition that the right of the insurer upon payment of the loss is perfect and absolute, and that he is the real party in interest. It would seem to follow that under section 177 of our Code, the insurer must bring the action. While it is true that section 177 does not authorize the assignment of a thing in action not arising out of contract, it has been held that where a cause of action is assignable, either at law or in equity, the assignee is the real party in interest, and that the equitable owner of any species of property, or right of action must prosecute in his own name. In Hart v. R. R., supra, it is said that the right to sue is in the nature of an equitable assignment, which authorizes the assignee to sue in the name of the assignor for his own benefit, except under the reformed Codes of Procedure, which permit any action to be brought in the name of the real party in interest. Sheldon on Subrogation, see. 230; Clement on Fire Insurance, 369. "The right of the insurance company is derived from the insured alone, and can be enforced in his right only. At common law it must be asserted in the name of the insured, or, under the modern Codes of Practice, it may be asserted by the insurance company in its own name, when it has paid the full value of the property insured." Ibid. We do not think that the right to sue in its own name, as sustained by this court in Insurance Co. v. R. R., supra, is dependent upon the Act of 1899, nor do we think the language of the Chief Justice open to that construction. For some, we presume, (438) good reason, the insurance companies voluntarily retired from this litigation, thereby expressly repudiating the suggestion that it was being prosecuted for their benefit. So far as this record shows, this action is prosecuted by the plaintiffs, for the purpose of recovering the value of the cotton burned for their own benefit. It may be that if they were permitted to recover, the insurers would be entitled. to sue them for the amount. However this may be, it is clear that the insurers may also, and notwithstanding the result of this action, sue the defendant upon their subrogated right. It is an elementary truth that a defendant should not be subjected to two actions by different parties for the same wrong. The case of Hammond v. Schiff, 100 N.C. 161, does not present the question decided in this case, nor is that decision in conflict with what is here decided. The wrongdoer being primarily *Page 349 
liable, cannot reduce the amount of the plaintiff's recovery by showing that he is insured, nor can the insurance company in any action upon the policy, reduce the recovery by showing that the plaintiff has a cause of action against the wrongdoer. In the last case, the insurer must, in discharge of his contract, pay the loss and obtain indemnity by suing, formerly in the name of the insured, now under our Code, in his own name, the wrongdoer. As said by Shaw, C. J., if the insured has sued the wrongdoer and recovered the whole or a portion of the loss, such recovery will inure to the benefit of the insurer, who, as between the wrongdoer and himself, is primarily liable. In neither case and by no method of procedure, will the injured party be allowed to recover double satisfaction. His right as against either is to be compensated for his loss; to one, he looks by way of damages for the tort; to the other, by way of indemnity upon his contract. To the suggestion that if the plaintiffs are not permitted to recover, the wrongdoer is not required to pay damage sustained by his wrongful act, it is sufficient to say that he is liable to only one party, primarily to the injured party, by substitution to the party who has indemnified the injured party. (439) If the insurance companies do not choose to prosecute their right, that is no reason why the plaintiffs shall be permitted to recover double satisfaction, or to maintain a cause of action which, by receipt of the money from the insurance company, passed out of them into the company. For reasons based upon the distribution of remedial powers between two jurisdictions, the cause of action which vested in the insurer, was formerly prosecuted in the name of the insured; now, when all such distinctions are abolished, and all rights are enforced, and wrongs redressed in one form of action, by the real party in interest, the insurer may sue, or, to cite the language of the Chief Justice in Insurance Co. v.R. R., supra, "whether the insured made an actual assignment or not is immaterial, as the subrogation was complete upon the payment, and the sole right of recovery passed to the company." As showing the opinion prevailing in the profession, we note that other suits based upon payment of loss by an insurance company for property burned, are brought in the name of the company. Ins. Co. v. R. R., 138 N.C. 42.
Being of the opinion that the plaintiffs, not being the real parties in interest, cannot maintain the action, we do not deem it necessary to discuss the exceptions to his Honor's rulings pertaining to the fourth issue. The judgment must be
Affirmed.
Cited: Horne v. Power Co., 144 N.C. 377; Fidelity Co. v. Grocery Co.,147 N.C. 513; Powell v. Water Co., 171 N.C. 297; Ins. Co. v. WoolenMills 172 N.C. 536. *Page 350 
(440)